DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Preliminary Remarks
	The amendment filed on 06/03/2022 has been entered.  Claims 1 and 12 (withdrawn from consideration) have been amended, claims 10-16 remain withdrawn, claim 17 has been canceled, and no new claims have been added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/194454 A1-Kanamori et al. (all citations are made to the machine English translation, hereafter, Kanamori), and further in view of US 2007/0218554 A1-Miyake et al. (hereafter, Miyake).  
Claim 1: “A cell culture vessel comprising: a photoresponsive layer; and 5a blocking layer;”:  Kanamori disclose the invention relates to a method for eradicating a specific cell among cells cultured in a container and a laser processing machine and a cell culture container or vessel (pg. 1, para. 1, lines 1-2).  Further, Kanamori disclose a photoresponsive layer (irradiated layer 12, contains a photoresponsive material to be irradiated, pg. 4, para. 7, lines 3-4); and Kanamori disclose a laser beam is irradiated to a portion immediately below a boundary line which separates the cultured cells into a certain portion and another portion in the layer to be irradiated (blocking or isolating layer, pg. 2, para.3, lines 3-4).
“wherein the photoresponsive layer is placed in the cell culture vessel,”:  Kanamori disclose the cell culture container is provided with a layer to be irradiated which is a layer containing a material which absorbs laser light irradiated to the container main body and absorbs the laser light (pg. 2, para. 8, lines 1-3).
“the blocking layer is laminated on the photoresponsive layer,”:  Kanamori disclose the irradiated layer 12 is immediately under the boundary line dividing the cell group cultured on the cell container 1 onto a certain portion and another portion (pg. 9, para. 7, lines 1-3).  
“the photoresponsive layer contains a photoresponsive substance that causes at least one of heat and change in magnetism by light irradiation,”:  Kanamori disclose the layer 12 to be irradiated which is irradiated with the laser light L and generates heat (pg. 5, para. 5, lines 4-5).
 10“the blocking layer is capable of culturing cells and blocks the cells from contacting the photoresponsive layer.”:  Kanamori disclose the boundary line dividing the cell group cultured in the cell culture container 1 into a certain portion and another portion, the cultured cells are divided into a certain portion and another portion can be divided (pg. 9, para. 7, lines 1-3).

Regarding claim 1, Kanamori teaches the invention discussed above.  Further, Kanamori teaches a cell culture vessel (cell culture container, Fig. 1) and a bottom surface of the cell culture vessel (cell culture container, Fig. 1) and Kanamori teaches a blocking layer and a photoresponsive layer discussed above.  However, Kanamori does not explicitly teach the photoresponsive layer, and the blocking layer are laminated in an order in which the blocking layer is laminated over the photoresponsive layer and the photoresponsive layer is laminated over the bottom surface.
For claim 1, Miyake teaches a method for manufacturing a cell culture patterning substrate capable of adhering cells in high-definition pattern (Para. [0001], lines 1-3) and Miyake teaches a light-shielding portion (blocking layer) may be formed on the photocatalyst containing layer (photoresponsive layer, Para. [0174], lines 2-3), which reads on the instant claim limitation of the photoresponsive layer, and the blocking layer are laminated in an order in which the blocking layer is laminated over the photoresponsive layer and the photoresponsive layer is laminated over the bottom surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kanamori to include the photoresponsive layer, and the blocking layer are laminated in an order in which the blocking layer is laminated over the photoresponsive layer and the photoresponsive layer is laminated over the bottom surface taught by Miyake, because Miyake teaches the energy that is irradiated onto the entire surface of the cell adhesion layer, the cell adhesive material contained in the cell adhesion layer, in the region other than the region provided with the light shielding portion, can be decomposed or denatured, without exciting the photocatalyst on the region provided with the light shielding portion (Para. [0174], lines 4-9).  

Regarding claim 1, Kanamori teaches the invention discussed above.  Further, Kanamori teaches a blocking layer and a photoresponsive layer discussed above.  However, Kanamori does not explicitly teach wherein the blocking layer covers an entirety of a whole surface of the photoresponsive layer on a side towards the blocking layer.
For claim 1, Miyake teaches a light-shielding portion (blocking layer) may be formed on the photocatalyst containing layer (photoresponsive layer, Para. [0174], lines 2-3), which reads on the instant claim limitation of wherein the blocking layer covers an entirety of a whole surface of the photoresponsive layer on a side towards the blocking layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kanamori to include wherein the blocking layer covers an entirety of a whole surface of the photoresponsive layer on a side towards the blocking layer, as taught by Miyake, because Miyake teaches the energy that is irradiated onto the entire surface of the cell adhesion layer, the cell adhesive material contained in the cell adhesion layer, in the region other than the region provided with the light-shielding portion, can be decomposed or denatured, without exciting the photocatalyst on the region provided with the light shielding portion (Para. [0174], lines 4-9).  

Claim 2: “wherein the photoresponsive layer contains a photo-thermal conversion molecule that causes 15heat by light irradiation.”:  Kanamori disclose the material in the irradiated layer 12 contains a material which contributes to the photothermal reaction which absorbs the laser light and emits heat (pg. 8, para. 6, lines 8-9).

Claim 4: “comprising a scaffold base layer, wherein the scaffold base layer contains a scaffold base, and the scaffold base layer is laminated on the blocking layer.”:  Kanamori disclose a scaffold base layer, wherein the contains a base (bottom surface of the well 10, pg. 5, para. 5, line 4); further, Kanamori disclose  the irradiated layer 12 is immediately under the boundary line dividing the cell group cultured on the cell container 1 (pg. 9, para. 7, lines 1-3), thus, the bottom surface of well 10 is laminated to the blocking layer (portion immediately boundary line, pg. 2, para.3, lines 3-4).

Claim 5: “comprising a support layer, wherein the support layer is placed between the cell culture vessel and the photoresponsive layer.”:  Kanamori disclose a support layer (bottom surface of well 10, pg. 6, para. 7, line 30), further, Kanamori  disclose the irradiated layer 12 which is laid at the bottom of well 10 (pg. 6, para. 7, line 2-3); further, Kanamori disclose the irradiated layer 12 is immediately under the boundary line dividing the cell group cultured on the cell container 1 (pg. 9, para. 7, lines 1-3), thus, the bottom surface of well 10 is laminated to the blocking layer (portion immediately boundary line, pg. 2, para.3, lines 3-4).

Claim 7: “wherein the photo-thermal conversion molecule is a polymer containing a chromophore.”:  Kanamori disclose the layer to be irradiated 12 is preferably made of a polymer (polymer) including a dye structure (chromophore, pg. 5, para. 3, line 1-2). 

Claim 8: “wherein the polymer comprises a main chain and a side chain, wherein the side chain comprises the chromophore.”:  Kanamori disclose (C5H8O2) m (C23H20N4O2) n) as a specific example of a dye structure (chromophore)-containing polymer which is a material of the layer to be irradiated 12 (pg. 5, para. 4, lines 1-2).  

Claim 9: “wherein the chromophore comprises a main chain and a side chain, wherein the side chain comprises an azobenzene, a diarylethene, a spirogyra, a spirooxazine, a flugide, a leuco dye, an indigo, a carotenoid, a flavonoid, or quinoid.”:  Kanamori disclose the dye structure (chromophore) include organic compounds such as azobenzene (pg. 5, para. 3, line 5).

Regarding claim 18, Kanamori teaches the invention discussed above in claim 1.  Further, Kanamori teaches a blocking layer discussed above.  However, Kanamori does not explicitly teach wherein the blocking layer is formed integrally with the cell culture vessel or the blocking layer is a part of the cell culture vessel.  
For claim 18, Miyake teaches blocking layer (light-shielding portion 14) which is formed on a base body 11 (Para. [0199], lines 2-3, Fig. 4), which reads on the instant claim limitation of wherein the blocking layer is formed integrally with the cell culture vessel or the blocking layer is a part of the cell culture vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kanamori to include wherein the blocking layer is formed integrally with the cell culture vessel or the blocking layer is a part of the cell culture vessel as taught by Miyake, because Miyake teaches because Miyake teaches the energy that is irradiated onto the entire surface of the cell adhesion layer, the cell adhesive material contained in the cell adhesion layer, in the region other than the region provided with the light-shielding portion, can be decomposed or denatured, without exciting the photocatalyst on the region provided with the light shielding portion (Para. [0174], lines 4-9).  

Claim 19: “wherein the photoresponsive layer and the bottom surface form a bottom side of the vessel.”:  Kanamori disclose a photoresponsive layer (irradiated layer 12, pg. 4, para. 7, lines 3-4) and layer to be irradiated (the blocking or isolating layer, pg. 2, para. 3, lines 3-4).  Further, Kanamori disclose the photoresponsive layer and the bottom surface do form a bottom side of the vessel, illustrated in Fig. 4.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/194454A1-Kanamori et al. (all citations are made to the machine English translation, hereafter, Kanamori), in view of US 2007/0218554 A1-Miyake et al. (hereafter, Miyake), and further in view of JP2015195757A-Narita (all citations are made to the machine English translation).
Regarding claim 3, Kanamori teaches the invention discussed above in claim 1.  Further, Kanamori teaches a photoresponsive layer (irradiated layer 12) discussed above.  However, Kanamori et al. does not teach a magnetic substance contained in the photoresponsive layer.
For claim 3, Narita teaches an invention relating to a cell culture substrate used in the technical field involving cell culture, such as biology research, medical research, clinical examination, and the like (Para. [0001], lines 1-2) and Narita teaches magnetically responsive materials and light responsive materials (Para. [0035], lines 4-6), which reads on the instant claim limitation of a magnetic substance in a photoresponsive layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kanamori to include magnetically responsive materials as taught by Narita, because Narita teaches cell adhesion can be changed by potential and magnetic force (Para. [0035], line 6) and Narita teaches the magnetically responsive material is not limited as long as the adhesiveness of the cells changes due to the application and removal of the magnetic force, such as ferrite or the like (Para. [0041], lines 1-2).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/194454A1-Kanamori et al. (all citations are made to the machine English translation, hereafter, Kanamori), in view of US 2007/0218554 A1-Miyake et al. (hereafter, Miyake), as applied to claim 5 above, and further in view of US 2008/0227203A1-Watanabe et al. (hereafter, Watanabe).
Regarding claim 6, Kanamori teaches the invention discussed above in claim 5.  Further, Kanamori teaches a support layer also discussed above.  However, Kanamori does not explicitly teach the support layer is a sheet-like support.
For claim 6, Watanabe teaches an invention relating the method for manufacturing a cell culture support to manufacture a cell sheet (Para. [0045], lines 1-3), which reads on the instant claim limitation of the support layer is a sheet-like support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kanamori to include the support layer to be a sheet-like support as taught by Watanabe, because Watanabe teaches a temperature responsive cell sheet support can be effective for use as a cell culture insert (Para. [0052], lines 3-4).


Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.  Regarding the middle and bottom of Applicant's arguments on pg. 6, where Applicant asserts the references of Kanamori or Miyake teaches the features of amended claim 1, which currently recites "wherein the blocking layers covers an entirety of a whole surface of the photoresponsive layer on a side towards the blocking layer."  Further, the latter claim feature is recited from now canceled claim 17 and incorporated into independent claim 1.  As discussed in the previous rejection mailed on 03/03/2022, the primary reference of Kanamori teaches an invention is to kill specific cells, among cells cultured on a culture vessel, by a high-speed and short-time laser irradiation treatment. In order to achieve the purpose, cells are cultured on the surface of a radiation-receiving layer in a culture vessel, wherein the radiation-receiving layer is provided in a vessel main body of the culture vessel and contains a material capable of absorbing laser light upon the irradiation with the laser light (pg. 1, para. 1, lines 1-2 and pg. 4, para. 7, lines 3-4).  Further, Kanamori teaches a photoresponsive layer (pg. 2, para. 8, lines 1-3) and a blocking layer (pg. 9, para. 7, lines 1-3) also.   Additionally, regarding the top and middle of pg. 7 of Applicant's arguments, where Applicant asserts the secondary reference of Miyake does not teach the amended limitation of wherein the blocking layers cover an entirety of a whole surface of the photoresponsive layer on a side towards the blocking layer.  
Regarding the latter, the Examiner disagrees.  The secondary reference of Miyake teaches an invention relating to manufacturing a cell culture pattern substrate capable of adhering cells in high-definition pattern (para. [0001]).  Further, Miyake teaches the material has the light-shielding portion or the like, and the energy irradiation is carried out from the base material side or the like (para. 0105], lines 9-11).  Also, Miyake teaches in order to prevent the cell culture region to be irradiated with the energy, a light-shielding portion (blocking layer) may be formed in between the base material and the photocatalyst-containing cell adhesion layer (photoresponsive layer), the position corresponding to the cell culture region (para. [0107], lines 3-6).  
Applicant also asserts the light-shielding portion is formed only in a certain region of the cell adhesion portion so that "in the case the energy is irradiated onto the entire surface of the cell adhesion layer, the cell adhesive material contained in the cell adhesion layer, in the region other than the region provided with the light shielding portion, can be decomposed or natured, without exciting the photocatalyst on the region provided with the light shielding portion".  However, the latter citation taken from Miyake is actually taken from a different embodiment and is therefore, not referring to the embodiment cited in the previous rejection.  Further, Applicant is attempting to combine one embodiment (citation of para. [0107] and para. [0174] to make a point which has been mischaracterized by Applicant.  In paragraph [0107], Miyake teaches a blocking layer (light-shielding portion) which may be formed in between the base material and the photocatalyst-containing cell adhesion layers, where Miyake further teaches the position of the latter depends or corresponds to the cell culture region, which is not the cell adhesion-inhibiting portion as noted by Applicant in their arguments.  
Regarding the bottom of pg. 7 and the top of pg. 8, where Applicant asserts one of ordinary skill in the art would have understood that the light-shielding portion of the secondary reference of Miyake and the blocking layer of the instant application, claim 1, are different features with different function.  Regarding the latter, per the instant application, claim 1 recites "a blocking layer; a blocking layer is laminated on the photoresponsive layer; the blocking layer is capable of culturing cells and blocks the cells form contacting the photoresponsive layer; and the blocking layer covers an entirety of a whole surface of the photoresponsive layer on a side towards the blocking layer."  Pertaining to the latter, the claim language as currently presented in the instant application continues to be met by the references of Kanamori, where Kanamori teaches a blocking layer and a photoresponsive layer and the secondary reference of Miyake, which teaches the blocking layer covers an entirety of a whole surface of the photoresponsive layer on a side towards the blocking layer.  
Further, the secondary reference of Miyake teaches a cell culture region to be irradiated with energy (para. [0107]), also discussed in the previous rejection, where the references cited in the previous rejection continue to address the limitations presented in the claims of the instant application, and dependent claims 3 and 6, rejected in further view of Narita and Watanabe respectively, are rejected for the reasons discussed above pertaining to independent claim 1, from which they depend on.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799